


Amendment to SALES AND PURCHASE AGREEMENT




As of December 01, 2015, the contract entitled SALES AND PURCHASE AGREEMENT
between TRITON EMISSION SOLUTIONS, INC and LMS SHIPMANAGEMENT, INC will be
changed as follows:




throughout the entire SALES and PURCHASE AGREEMENT will be changed to read as
follows:




"it is agreed upon by both parties that any reference in previous agreements to
Triton Emission Solutions' DSOX-15 is hereby replaced with Triton's next
generation DSOX-20 fuel scrubbing technology."




These changes are the only changes to the original contract. The entire
remainder of the original contract remains in full force.




This Amendment shall be signed on behalf of TRITON EMISSION SOLUTIONS, INC by
ANDERS AASEN, CHIEF EXECUTIVE OFFICER and on behalf of LMS SHIPMANAGEMENT, INC
by PETER JOHNSON, EXECUTIVE VICE PRESIDENT.  The Amendment shall be effective
once signed by both parties.




Representative of TRITON EMISSION SOLUTIONS, INC




/s/ Anders Aasen

Dated: November 30, 2015

Name:  ANDERS AASEN

 

Title: CHIEF EXECUTIVE OFFICER

 







Representative of LMS SHIPMANAGEMENT, INC




/s/ Peter Johnson

Dated: November 30, 2015

Peter Johnson

 

Executive Vice President

 

Title: Executive Vice President

 


















